Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 1 and 9, it appears that the limitations of “plurality of output channels (C31-C36)  electrically connected to some of the plurality of signal lines  and a plurality of switches connected to the plurality of signal lines” do not have original support in the specification and introduce new matters.
In figure 3, a plurality of output channels (C31-C36) are electrically connected to all signal lines (D1,D3,D5,D7,D9,D11)  and a plurality of switches (342-1-342-6) connected to the plurality of signal lines ((D1,D3,D5,D7,D9,D11)  meanwhile  in figure 4, only output channels (C41, C42) are electrically connected to all signal lines (D1,D3,D5,D7,D9,D11)  and only switches (442-1, 442-2) connected to the plurality of signal lines ((D1-D6) and in figure 5, only output channels (C51, C22) are electrically connected to all signal lines (D1,D3,D5)  , D2,D4,D6  respectively and only switches (542-1, 542-2) connected to the plurality of signal lines ((D1-D6). It appears that Figures 3-5 do not have original supports for the limitation as mentioned in claim 1 and this limitation introduces new matters.
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,8-15 and 20 (insofar as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichioka et al (Pat# 5,546,013).
As to claim 1, Ichioka et al disclose an apparatus as shown in figure 1 having a
substrate (10) with a plurality of signal lines (22,26) and a testing circuit(30,40) on the
substrate, wherein the testing circuit (30,40) with a plurality lines (22.26) on the substrate
(10)wherein the testing circuit comprises a plurality of output channels (28,38) electrically connected to at least a portion of the plurality of signal The apparatus of Ichioka et al is used for providing a signal, processing the signal to form a plurality of testing signals by the testing circuit; and transmitting the plurality of testing signals to the at least a portion of the plurality of signal lines via the plurality of output channels; and optionally isolating/ taking away/removing the testing circuit (30,40) from the at least a  portion of the plurality of signal lines when the test procedure is done. It is noted that the limitation of “plurality of output channels (C31-C36)  electrically connected to some of the plurality of signal lines  and a plurality of switches connected to the plurality of signal lines” is not given any patentable weight since this limitation does not have original support in the specification
As to claim 2, it appears that the plurality of testing signals is performed by transmitting
the plurality of testing signals from @ test controller (46) to a portion of the plurality of signal
lines (26,28) via the plurality of output channels (28,38).
As to claim 3, it appears that the plurality of testing signals is performed by transmitting
the plurality of testing signals from a test controller (46) to all of the signal lines (26,28) via the
plurality of output channel (28,38).
As to claim 8, wherein the step of optionally isolating/removing the testing
circuit from: the at least a portion of the plurality of signal lines comprises: cutting
off/ removing the plurality of output channels (28,38) from the at least a portion of the signal lines (26.28) when the test procedure is done.
As to claim 9, Ichioka et al disclose an apparatus as shown in figure | having a
substrate (10) with a plurality of signal lines (22,26) and a testing circuit (30,40) on the
substrate, wherein the testing circuit (2040) with a plurality signal lines (22,26) on the
substrate (10), wherein the testing circuit comprises a plurality of output channels (28.38) electrically connected to at least a portion of the plurality of signal. It is noted that the limitation of “plurality of output channels (C31-C36)  electrically connected to some of the plurality of signal lines  and a plurality of switches connected to the plurality of signal lines” is not given any patentable weight since this limitation does not have original support in the specification


As to claim 10, in the device of Ichioka et al , it appears that the testing circuit (30,40)
and the plurality of signal Hnes ( 22,26) are isolated.
As to claim 11, in the device of Ichioka et al, the testing circuit (20,40) is electrically connected to at least a portion of the plurality of signal lines (22,26).
As to claim 12. in the device of Ichiokia et al, the testing circint (G0,40) is electrically
connected to the plurality of signal lines (22.263 via at least a portion of the plurality of output
channels (28.38).
As to claim 13, in the device of Ichiokia et al, if appears that the testing circait (S040)
provides a signal, the testing circuit processes the signal to form a plurality of testing signals, and
the testing circuit (30,40) transmits the plurality of testing signals to the at feast a portion of the
plurality of signal Lines (22,26) via the plurahty of output channels (26,358) wherein the testing
unit (30.40) is optionally isolated/removable from the al least a portion of the plurality of signal lines (22,26).
As to claim 14, in the device of Ichiokia ct al, the testing circuit (30,40) transmits the
plurality of testing signals to a portion of the signal lines (22.26) via the plurality of output
As to claim 15.  in the device of Ichiokia ef al , the testing circuit (30,40) transmits the
plurality of testing signals to all of the signal lines (22.26) via the plurality of output channels (28,380).
As to claim 20, in the device of Ichiokia et al, the plurality of output channels 26.38) are
cut off removed to isolate the test cucuit GO.40) from the plurality of signal lines (22,26) when
the test procedure is done.
Searches for claims 4-7 and 16-19 were performed and no prior arts were found to meet
the limitations of claims 4-7 and 16-19. However, these claims are not allowed due to the
deficiency of the independent claim 1 as mentioned in the current office action.
Applicant’s arguments with respect to claims 1-20 filed on 07/06/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yeh (Pat#10,775,953) discloses n-cell Touch Display Device And Methods For Testing And Manufacturing The Same.
Nagaya et al  (Pat#9,575,213) disclose Optical Filter, And Solid-state Image Pickup Device And Camera Module Using The Optical Filter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867